Case 2:18-cv-04439-FMO-AFM Document 26 Filed 11/02/18 Page 1 of 2 Page ID #:105



   1

   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11 JOSEPHINE PROVENCIO,                   Case No.: 2:18-cv-4439-FMO-AFM
                                            Assigned to Hon. Fernando M. Olguin
  12              Plaintiff,
                                            ORDER GRANTING STIPULATION
  13       vs.                              [24] FOR DISMISSAL OF
                                            DEFENDANT EL TACO RICO, INC.
  14
       EL TACO RICO, INC.; MANN
  15 INVESTMENT GROUP, LLC; and

  16 DOES 1-10,

  17
                  Defendants.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                          ORDER
Case 2:18-cv-04439-FMO-AFM Document 26 Filed 11/02/18 Page 2 of 2 Page ID #:106



   1         Based on the stipulation of the parties and for good cause shown:
   2         IT IS HEREBY ORDERED that the Defendant El Taco Rico, Inc. be
   3   dismissed with prejudice, both sides to bear their own fees and costs, but Plaintiff
   4   Josephine Provencio and Defendant El Taco Rico, Inc. may stipulate to rejoin
   5   Defendant El Taco Rico, Inc. should Plaintiff discover fact involving the liability of
   6   Defendant El Taco Rico, Inc. towards Plaintiff.
   7

   8         SO ORDERED.
   9

  10         DATED: November 2, 2018                   ________/s/_____________________
  11                                                   Fernando M. Olguin
                                                       United States District Judge
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   1
                                                ORDER
